IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

JOHNNY WELCH,                          NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-2406

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed July 9, 2014.

Petition for Belated Appeal -- Original Jurisdiction.

Johnny Welch, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED. See Fla. R. App. P. 9.141(c)(5)(A).

THOMAS, RAY, and OSTERHAUS, JJ., CONCUR.